Citation Nr: 0120530	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-24 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date for a 10 percent rating 
for bilateral hearing loss, prior to July 10, 1998.

3.  Entitlement to the assignment of a rating in excess of 10 
percent for tinnitus.  

4.  Entitlement to an effective date for the grant of service 
connection for tinnitus, prior to July 10, 1998.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970 and from January 1971 to August 1974.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The decision that follows grants an increased rating for 
hearing loss to 20 percent, effective from June 10, 1999 or 
the effective date of a change in the schedular criteria for 
rating hearing loss; and denies entitlement to the assignment 
of a rating in excess of 10 percent for tinnitus.  The 
remaining issues of a rating in excess of 10 percent for 
bilateral hearing loss, prior to June 10, 1999; an effective 
date for a 10 percent rating for bilateral hearing loss, 
prior to July 10, 1998; and an effective date for service 
connection for tinnitus, prior to July 10, 1998, are 
addressed in the remand appended to this decision. 

The veteran has also asserted that the RO did not address his 
request for help in obtaining additional training.  At the 
present time there is nothing in the claims folder that 
indicates the veteran has applied for VA Vocational 
Rehabilitation benefits.  The Board refers this matter to the 
RO for any appropriate action


FINDINGS OF FACT

1.  The VA audiological evaluation in September 1998 revealed 
Level IV hearing in the right ear and Level V hearing in the 
left ear; the veteran's auditory acuity in puretone 
thresholds at 1000 Hertz was 30 decibels or less and 70 
decibels or more at 2000 Hertz in both ears; under the 
revised criteria for rating such exceptional hearing loss, 
the numeral designations are elevated to the next higher 
level or Level V hearing in the right ear and Level VI 
hearing in the left ear; the effective date for the amended 
regulation 38 C.F.R. § 4.86 is June 10, 1999.  

2.  The veteran's service-connected bilateral tinnitus is 
recurrent.  

3.  The veteran's hearing loss or tinnitus does not cause 
marked interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 20 percent for 
bilateral hearing, effective from June 10, 1999, have been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106- 475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.87, Diagnostic 
Code 6101 (1999); 38 C.F.R. §§ 3.321 (b), 4.85, 4.86, 
Diagnostic Code 6100 (2000).  

2.  A disability rating in excess of 10 percent for tinnitus 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000); 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The veteran's service entrance 
examination in November 1968 includes results of an 
audiological evaluation.  The summary of defects noted the 
veteran had a high frequency loss in the right ear.  On 
service separation examination in August 1970 defective 
hearing was noted under the summary of defects and diagnoses.  

A service entrance examination for the period of service 
beginning in January 1971 is not of record.  On service 
separation examination in August 1974 the audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
50
-
50
LEFT
0
55
-
70

The service medical records do not show tinnitus.

The veteran submitted a Veteran's Application for 
Compensation or Pension in April 1994.  He listed his claimed 
disabilities as hearing loss, scars of the right shoulder and 
dysentery.  

The veteran submitted May 1990 hearing test results from the 
Audio Hearing Aid Center, Inc, in conjunction with his April 
1994 claim.

In May 1994 the RO sent the veteran a letter.  The letter 
informed the veteran that the "best type of evidence" were 
statements from doctors who had treated the veteran since his 
discharge.  The RO also informed the veteran they had 
requested his service medical records.  

The veteran responded to the RO's letter in May 1994.  The 
veteran wrote that the hearing test in 1990 at the Audio 
Hearing Aid Center in Boise, Idaho was the only treatment or 
test since his discharge from the Army in 1974.

A Request for Information sheet reveals the National 
Personnel Records Center (NPRC) forwarded the veteran's 
available service medical records in June 1994.  In June 1994 
the veteran submitted another copy of the May 1990 hearing 
test from the Audio Hearing Aid Center.  

A VA audiological examination was conducted in September 
1994.  On the authorized VA audiological evaluation, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
60
85
90
LEFT
10
65
75
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 96 in the left ear.  It was 
also noted that the veteran denied having tinnitus.  

In an October 1994 rating decision the RO granted service 
connection for a bilateral hearing loss, effective April 19, 
1994.  A noncompensable rating was assigned.  The RO sent the 
veteran a letter in October 1994 informing him that service 
connection for impaired hearing had been granted and was 
rated as less than 10 percent disabling.  The veteran did not 
appeal that decision.

The next record in the claims folder is a July 10, 1998 
letter from the veteran's representative, which is a request 
for an increased rating for the veteran's bilateral hearing 
loss.  He wrote that the veteran had been treated at the 
Boise, Idaho VAMC.  

The RO wrote the veteran a letter in August 1998.  They 
informed the veteran they had requested treatment reports 
from the Boise VAMC for the period from June 12, 1998 to the 
present.  The Boise VAMC responded that the veteran had only 
one appointment which he did not keep.  

A VA audiological evaluation was conducted in September 1998.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
75
85
85
LEFT
15
70
75
80

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 in the left ear.  The 
veteran reported constant bilateral tinnitus that had started 
approximately ten years previously.  He stated the tinnitus 
had a mild effect on his daily life.  

In a January 1999 rating decision the RO granted an increased 
rating to 10 percent for bilateral hearing loss.  The 10 
percent rating was effective July 10, 1998.  The veteran 
filed a notice of disagreement with the grant of a 10 percent 
rating for bilateral hearing loss.  He asserted the severity 
of his hearing loss was so severe that a higher evaluation 
should be assigned.  He also stated he wished to file a claim 
for service connection for tinnitus.  

The RO issued the veteran a statement of the case addressing 
the claim of an increased rating for bilateral hearing loss 
in April 1999.  An April 1999 rating action of the RO denied 
service connection for tinnitus.  The veteran submitted a 
notice of disagreement with the denial of service connection 
for tinnitus in May 1999.  The veteran submitted a 
substantive appeal in May 1999.  On his VA Form 1-9 he 
checked that he did not want a "BVA" hearing and that he 
was appealing the issue listed in the statement of the case.  

The RO issued the veteran a statement of the case in July 
1999 addressing the claim of service connection for tinnitus.  
The veteran submitted a substantive appeal in January 2000.  
In an attachment to his appeal he wrote that he was employed 
as a Licensed Practical Nurse and was working toward a degree 
in Registered Nursing.  He stated that his hearing loss 
impacted his work performance.  He was unable to hear the 
high pitched sounds of patient monitoring equipment, 
emergency warning equipment and often telephone 
conversations.  He often had to ask physicians to repeat 
themselves during emergency situations.  He indicated that in 
the near future he would not be able to work in a position 
that involved direct patient care.  He wished to be a 
position where he could teach others and remain in the 
nursing profession.  He requested help from VA to continue in 
his profession.  He asserted that his original claim to VA 
began in 1980.  He had used the services of the Boise 
Veterans Center.  He stated they had copies of his 
applications from that time.  He requested retroactive 
compensation back to 1980 the date of his original attempts 
to gather pertinent evidence to support his claim for hearing 
loss and tinnitus.  

In a January 2000 rating decision the RO granted service 
connection for tinnitus.  A ten percent rating was assigned 
effective July 10, 1998.  The RO again considered the issue 
of an increased rating for bilateral hearing loss, including 
applying the new  criteria for rating hearing loss found in 
38 C.F.R. § 4.86.  The RO continued the 10 percent rating for 
bilateral hearing loss.  

The RO received a letter from the veteran in March 2000.  He 
wrote he had received a letter from the Boise Vet Center.  He 
indicated it confirmed that he had initially contacted the 
Vet Center on August 31, 1981.  The Vet Center records 
indicated continuing medical problems including defective 
hearing and tinnitus.  He requested that VA review his 
complete record including his Boise Vet Center file and his 
admission records to the VA Medical Center during 1987 and 
1993.  The veteran requested a hearing before the Board.  He 
reiterated that he wanted "recognition" of his loss for the 
period from 1981 to 1994.  

The veteran submitted a letter from the Vet Center, dated in 
March 2000, wherein it was noted that the veteran had had 
initial contact in August 1981.  A social worker reported 
that the veteran was referred to a consulting psychiatrist, 
was admitted to the VAMC in 1987 and 1993 for symptoms of 
post-traumatic stress disorder and depressed mood., and that 
treatment focused on ongoing sobriety.  The social worker 
further noted that an intake protocol in 1990 noted a history 
of in-service exposure to small arms and mortar fire and that 
the veteran had had continuing problems with defective 
hearing and tinnitus.  The veteran stated they were related 
to his military service.  The writer indicated that copies of 
the history and assessments were available.  

The RO issued the veteran a supplemental statement of the 
case in April 2000, which addressed the issue of an increased 
rating for bilateral hearing loss.  The supplemental 
statement of the case included the new criteria for rating 
hearing loss.  A statement of the case was issued in April 
2000 relating to the claims of an increased rating for 
tinnitus, an earlier effective date for service connection 
for tinnitus, and an earlier effective date for the 10 
percent rating for hearing loss.  

The veteran asserted in statement received in May 2000, in 
effect, that he was entitled to the benefits sought 
retroactive to August 31, 1981.  

The veteran submitted his substantive appeal in November 
2000.  He checked that he did not want a Board hearing.  

Preliminary Matters

The issues on appeal originally arose from the January 1999 
rating decision which granted an increased rating for 
bilateral hearing loss to 10 percent.  The veteran appealed 
that determination to the RO.  In his March 2000 
correspondence the veteran asserted entitlement to benefits 
retroactive to 1981.  The RO construed the veteran's 
statements as a request for an earlier effective date for a 
10 percent rating for bilateral hearing loss and an earlier 
effective date for the grant of service connection for 
tinnitus, both prior to July 10, 1998.  

The veteran's original claim for VA compensation benefits was 
received by the RO in April 1994.  He claimed entitlement to 
service connection for hearing loss at that time; he did not 
file a claim for service connection for tinnitus.  

An RO decision in October 1994 granted service connection and 
assigned a zero percent rating for bilateral hearing loss.  
The veteran did not indicate disagreement with the 
noncompensable rating or the effective date of service 
connection. 

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 
10 Vet. App. 461, 467 (1997).  See also McCay v. Brown, 
9 Vet. App. 183,187 (1996) ("plain language of section 
5110(g) prohibits a retroactive award prior to the effective 
date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 
1997).  For that reason the new criteria may not be applied 
prior to the effective date of the legislation.  

In Bernard v. Brown, 4 Vet.App. 384 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that before 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  Although the veteran has 
indicated there are records which have not been obtained or 
considered by the RO, there is no indication in the record 
that they cover the period subsequent to June 10, 1999.  The 
veteran has not asserted in his communications that the VA 
audiological examination in September 1998 was inadequate or 
that there is other evidence that shows a higher level of 
hearing impairment subsequent to June 10, 1999.  The Board 
noted that the veteran requested a hearing with the Board, 
but subsequently in November 2000 he indicated that he did 
not want a hearing before the Board or the RO.  The Board has 
concluded that the veteran withdrew his request for a hearing 
before the Board.  38 C.F.R. § 20.702 (e) (2000).  The Board 
has concluded that VA has met its duty to assist the veteran 
in developing his claims for an increased rating for 
bilateral hearing loss from June 10, 1999, and for an 
increased rating for tinnitus.  In reviewing the evidence the 
Board has determined that no prejudice to the veteran would 
result if the Board proceeds to adjudicate the veteran's 
claim for an increased rating for bilateral hearing loss from 
the date of the change in the rating criteria (June 10, 
1999), which are applicable here and result in a favorable 
decision, and his claim for an increased rating for tinnitus, 
which is currently rated 10 percent or the maximum evaluation 
allowed under the applicable diagnostic code (6260).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled as to the issues of 
ratings in excess of 10 percent increased ratings for 
bilateral hearing loss (from June 10, 1999) and tinnitus.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  
The statements of the case (SOC) and supplement statement of 
the case informed the veteran of the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, SOC, and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. 
§ 5103A).  The veteran did not identify any additional record 
of recent treatment for his bilateral hearing loss or 
tinnitus.  (In this regard, the Board notes that the 
outstanding records identified by the veteran may be relevant 
to the claims for a rating in excess of 10 percent for 
bilateral hearing loss, prior to June 10, 1999; an effective 
date for a 10 percent rating for bilateral hearing loss, 
prior to July 10, 1998; and an effective date for service 
connection for tinnitus, prior to July 10, 1998, but would 
not be relevant to the current ratings for hearing loss and 
tinnitus.)  The RO requested all relevant treatment records 
identified by the appellant, and the appellant was informed 
in various letters what records the RO was requesting and he 
was asked to assist in obtaining the evidence.  

The veteran has identified records which are relevant to the 
issue of an increased rating for bilateral hearing loss, 
prior to June 10, 1999; and earlier effective dates for 
service connection for tinnitus and an a 10 percent rating 
for bilateral defective hearing.  Those issues are addressed 
in the remand section below.  

Relevant Laws and Regulations.  During the pendency of this 
appeal new regulations for evaluating hearing impairment have 
been published.  64 Fed. Reg. 25202-25210 (1999) (codified at 
38 C.F.R. §§ 4.85 and 4.86).  The revised criteria are 
effective June 10, 1999.  The evaluation of hearing 
impairment in most cases is based on two criteria:  the 
results of a puretone audiometry test and the results of a 
controlled speech discrimination test.  The old regulations 
provided for rating hearing loss based solely on puretone 
averages only when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85 as in 
effect prior to June 10, 1999.  The current version of 
38 C.F.R. § 4.86 was retitled "Exceptional patterns of 
hearing impairment," and made changes to better highlight 
the unusual aspects of evaluating uncommon patterns of 
hearing impairment.  The new regulation provides for criteria 
for evaluation of hearing impairment based only on the 
puretone threshold average.  In view of the facts of this 
case the new criteria are more favorable to the veteran and 
have been applied.  

The current version of 38 C.F.R. § 4.85, "Evaluation of 
hearing impairment" reads in part as follows: 

(a)  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations will be conducted without 
the use of hearing aids.  

(b)  Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman 
numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is location at the point where the 
percentage of speech discrimination and puretone 
threshold average intersect.  

(c)  Table VIa, "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average," 
is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based only on the 
puretone threshold average.  Table VI will be used when 
the examiner certifies that use of speech discrimination 
test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 
4.86. 

(d)  "Puretone threshold average," as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  This 
average is used in all cases (including those in Sec 
4.86) to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.  
(e)  Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage 
evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing and the 
vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the 
row and column intersect.  

(h)  Numeric tables IV, VIa, and VII.  (Tables omitted 
in this decision.)

The current version of 38 C.F.R. § 4.86 has been revised as 
follows:

(a)  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

Under the diagnostic criteria in effect prior to June 10, 
1999, persistent tinnitus as a symptom of head injury, 
concussion or acoustic trauma was rated as 10 percent 
disabling.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999).  

The new criteria which became effective June 10, 1999 provide 
that recurrent tinnitus is rated as 10 percent disabling.  
38 C.F.R. § 4.87 (2000).  

Where pension, compensation, dependency and indemnity 
compensation, or the monetary allowance under 38 U.S.C.A. 
§ 1805 is awarded or increased pursuant to a liberalizing 
law, or a liberalizing VA issue approved by the Secretary of 
by the Secretary's direction, the effective date of such 
award or increase shall be fixed, in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue.  38 C.F.R. § 3.114 
(2000).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2000).  

Increased Rating for Bilateral Hearing Loss On or After June 
10, 1999

The VA audiological evaluation in September 1998 demonstrates 
the most severe hearing loss of 66 average pure tone 
threshold loss in the right ear and the 76 percent correct 
speech discrimination score in the right ear, when entered 
into Table VI of § 4.85, result in a numeric designation of 
IV in the right ear.  The reported 60 average pure tone 
threshold loss in the left ear and the 72 percent correct 
speech discrimination score in the left ear, when entered 
into Table VI of § 4.85, result in a numeric designation of V 
in the left ear.  When applied to Table VII of § 4.85, the 
numeric designations of IV in the right ear and V in the left 
ear translate to a 10 percent evaluation for the veteran's 
service connected hearing disability.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

In this case the puretone thresholds at each of the four 
specified frequencies for the both ears are not 55 decibels 
or more.  They do not demonstrate an exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86 (a).  However, the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, which is an exceptional 
pattern of hearing impairment as defined by  38 C.F.R. § 4.86 
(b).  

The Board finds that the VA audiological evaluation in 
September 1998 revealed Level IV hearing in the right ear and 
Level V hearing in the left ear but, as the veteran's 
auditory acuity in puretone thresholds at 1000 Hertz was 30 
decibels or less and 70 decibels or more at 2000 Hertz in 
both ears, under the revised criteria for rating such 
exceptional hearing loss, the numeral designations are 
elevated to the next higher level or Level V hearing in the 
right ear and Level VI hearing in the left ear.  Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa results in the same rating, of 20 percent, 
when those numerals are elevated to the next higher Roman 
Numeral and then placed on Table VII.  The effective date for 
the amended regulation 38 C.F.R. § 4.86 is June 10, 1999.

Accordingly, an increased rating to 20 percent for bilateral 
hearing loss, under 38 C.F.R. § 4.86 (b), is warranted, 
effective from June 10, 1999.  

The Board notes that the veteran has asserted that a 50 
percent rating for bilateral hearing loss should be granted.  
Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The criteria for an evaluation higher than 20 percent for 
bilateral hearing loss have not been met.  


Increased Rating for Tinnitus

The veteran's tinnitus is currently evaluated as 10 percent 
disabling.  The schedular criteria for rating tinnitus both 
before and after June 10, 1999 provides a maximum rating of 
10 percent for tinnitus.  

A schedular evaluation in excess of 10 percent for tinnitus 
is not available.  A higher evaluation than 10 percent would 
have to be granted on an extraschedular basis.  Under Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993) the question of 
extraschedular consideration is a separate issue from the 
issue of the appropriate schedular evaluation to be assigned.  


Extraschedular

The veteran has asserted that his hearing loss and tinnitus 
interfere with his ability to perform as a nurse involved in 
direct patient care.  The RO interpreted this as a claim for 
an extraschedular evaluation for hearing loss and tinnitus.  
In the April 2000 statement of the case and supplemental 
statement of the case the RO provided the veteran with the 
criteria for referral for an extraschedular rating.  In the 
statement of the case the RO considered an extraschedular 
rating and denied the claim.  

As the Court pointed out in Floyd v. Brown, 9 Vet. App. 88, 
(1996) the delegations of authority found at 38 C.F.R. §§ 
3.321(b)(1) and 2.69 clearly provide, the proper procedure 
for extraschedular consideration of a claim under 38 C.F.R. § 
3.321(b)(1).  It requires consideration in the first instance 
by the Under Secretary for Benefits (formerly the Chief 
Benefits Director) or the Director of the Compensation and 
Pension Service.  The regulation does not preclude the Board 
from considering whether referral to the appropriate first-
line officials is required.  

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, while the veteran alleges he has difficulty at work 
due to his hearing loss and tinnitus, the record does not 
reveal that the hearing loss and tinnitus has resulted in a 
marked interference with his employment beyond that 
contemplated in the Diagnostic Codes.  Moreover, the 
veteran's hearing loss and tinnitus have not necessitated a 
period of hospitalization in recent years.  The letter from 
the Vet Center clearly states that the veteran was 
hospitalized for other disabilities.  The veteran has 
reported having to ask for people to repeat themselves and 
difficulty hearing monitoring equipment.  He anticipates that 
in the future his hearing impairment will preclude him for 
direct patient care.  The ratings assigned represent current 
not prospective disability.  There is nothing in the record 
which indicates that the veterans hearing loss and tinnitus 
currently result in marked industrial impairment.  In the 
absence of factors such as a marked interference with 
employment, or other unusual factors, the Board finds that 
criteria for the referral for an assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating to 20 percent for bilateral hearing loss, 
effective from June 10, 1999, is granted, subject to 
regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for tinnitus is denied.  


REMAND

The veteran asserts, in essence, that there are additional 
medical records that have not been obtained, to include 
records from the Vet Center in Boise, Idaho, and VA 
outpatient and hospital records, which are relevant to his 
claims for a rating in excess of 10 percent for hearing loss 
prior to June 10, 1999 and both earlier effective date 
claims. 

The regulations provide that reports of examination or 
hospitalization may be considered as informal claims for an 
increased rating.  38 C.F.R. § 3.157.  The records identified 
by the veteran may demonstrate that he filed an informal 
claim for an increase in his rating for hearing loss prior to 
July 10, 1998.  In addition, the Board has noted that 
although the RO requested treatment records from the Boise 
VAMC it limited the request to records from 6/12/98.  A 
computer generated sheet in the claims folder lists VA audio 
appointments beginning in February 1995.  Another request 
should be made for VA outpatient and hospital records, as 
they may be relevant to the remaining issues in appellate 
status.  VCAA, supra; 38 C.F.R. §§ 3.103, 3.159 (2000).  

The veteran also asserts that he filed an application for 
benefits at the Vet Center in Boise.  He contends that Vet 
Center records demonstrate he began seeking VA benefits in 
1981.  VA's facilities directory lists the Vet Center in 
Boise, Idaho as a VA facility of the Veterans Health 
Administration.  For purposes of developing the record the 
Vet Center should be considered a VA facility.  

The Court in Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
commented that it could not accept the Board being "unaware" 
of certain evidence, especially when such evidence is in 
possession of the VA, and the Board is on notice as to its 
possible existence and relevance.  When the VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, VA 
must seek to obtain those records before proceeding with the 
appeal.  The Court in Bell v. Derwinski, 2 Vet. App. 611 held 
that disputed evidence was in the record because three of the 
four items were clearly generated by the VA, the Secretary 
had constructive, if not actual, knowledge of those items.  
The fourth item was submitted to the VA by appellant as part 
of her claim.  All four items pre-dated the opinion on appeal 
to the Court.  The Court, found, as a matter of law, that the 
four items counter designated by appellant were "before the 
Secretary and the Board" when the decision was made.  The 
Board finds that the RO must obtain the  Vet Center are VA 
hospital and outpatient clinic records identified by the 
veteran.  Id.; VCAA, supra; 38 C.F.R. §§ 3.103, 3.159 (2000).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for his hearing loss or 
tinnitus prior to June 10, 1999.  In 
addition he should identify any records 
or VA facilities where he submitted his 
claims for benefits.  After securing the 
necessary releases, the RO should obtain 
all records that are not already in the 
claims folder.  This should include a 
specific request for all records from the 
Vet Center and the VAMC in Boise, Idaho.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

Thereafter, the RO should readjudicate the claims for a 
rating in excess of 10 percent for bilateral hearing loss, 
prior to June 10, 1999; and effective dates for service 
connection for tinnitus and a 10 percent rating for bilateral 
hearing loss, both prior to July 10, 1998.  If any benefit 
sought on appeal remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case and an appropriate period of time for respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



